Citation Nr: 0702506	
Decision Date: 01/26/07    Archive Date: 01/31/07

DOCKET NO.  04-35 775	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUE

Entitlement to service connection for skin cancer, to include 
as due to Agent Orange exposure.



ATTORNEY FOR THE BOARD


M. McPhaull, Associate Counsel








INTRODUCTION

The appellant is a veteran who served on active duty from May 
1967 to May 1969, including service in the Republic of 
Vietnam.  This matter is before the Board of Veterans' 
Appeals (Board) on appeal from a January 2004 rating decision 
of the Waco, Texas Department of Veterans Affairs (VA) 
Regional Office (RO).  This case was before the Board in May 
2006 when it was remanded to comply with due process 
requirements, and for further evidentiary development.  


FINDINGS OF FACT

1.  The veteran's skin cancer, basal cell carcinoma, is not a 
listed disease associated with exposure to certain herbicide 
agents in Vietnam.

2.  The veteran's basal cell carcinoma was not manifested 
during his active service or within one year thereafter, and 
is not shown to be related to his service, including sun 
exposure therein.


CONCLUSION OF LAW

Service connection for skin cancer, including as due to Agent 
Orange exposure, is not warranted.  38 U.S.C.A. §§ 1110, 
1112, 1116, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.303 
3.304, 3.307, 3.309 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.	Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.        38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the 
instant claim.

Upon receipt of a complete or substantially complete 
application for benefits, VA is  required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in his or 
her possession that pertains to the claim.  38 C.F.R. § 
3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

Via letter in June 2003 the veteran was notified of the 
evidence and information necessary to substantiate his claim, 
the information required of him to enable VA to obtain 
evidence in support of his claim, the assistance that VA 
would provide to obtain evidence and information in support 
of his claim, and the evidence that he should submit if he 
did not desire VA to obtain such evidence on his behalf.  The 
letter advised him that he should submit any medical evidence 
pertinent to his claim.  While the veteran did not receive 
timely notice regarding ratings of the disability on appeal 
or effective dates of awards (Dingess v. Nicholson, 19 Vet. 
App. 473 (2006)), the decision below denies (and does not 
grant) service connection; neither the rating of the 
disability nor the effective dates of any awards are matters 
for consideration.  Hence, the veteran is not prejudiced by 
non-receipt of such notice.  

The veteran's service medical records are not available and 
the file has been reconstructed.  In a case where the service 
medical records are missing, the Board has a heightened duty 
to explain its findings and conclusion and to consider 
carefully the benefit-of-the-doubt standard of proof.  O'Hare 
v. Derwinski, 1 Vet. App. 365 (1991).  In light of the 
heightened duty to assist and pursuant to the Board remand, 
the RO arranged for an examination in September 2006.  
Pertinent VA records have been obtained.  The veteran has not 
identified any pertinent records that remain outstanding.  
VA's duty to assist is met.  Accordingly, the Board will 
address the merits of this claim.

II.	Factual Background

The veteran's service personnel records reveal that he served 
in Vietnam from October 1967 to May 1969.  His DD Form 214 
indicates that his occupational specialty in service was 
combat engineer.  

Statements from fellow veterans report that they served with 
the veteran in Vietnam and attest to his and their exposure 
to herbicides therein.

VA treatment records indicate that basal cell carcinoma, 
malignant neoplasm and actinic keratosis have been diagnosed 
and that the veteran has been treated for skin lesions since 
2002 [he reports noticing lesions since 1999].

In support of his claim the veteran has submitted photocopies 
of medical literature, including a March 2002 article which 
describes the effects of Agent Orange and its link to cancer; 
and the February 2004 VA's Agent Orange Review report which 
lists health conditions which are presumptively recognized as 
related to herbicide exposure to date.

A May 2004 Agent Orange Registry examination report notes 
that the veteran has recurring basal cell carcinoma.

In a July 2004 statement, the veteran alleges that his basal 
cell carcinoma could also be attributed to sun exposure in 
Vietnam.  He contends that there were days that the 
temperatures would get well over 100 degrees (and has 
submitted a photograph of himself working in Vietnam 
shirtless).

On September 2006 VA skin examination, the veteran reported a 
history of multiple skin cancers being removed, the first in 
1999 from his forehead.  On physical examination, it was 
noted that the were multiple areas where skin lesions had 
been removed.  He did not have acne or chloracne.  The 
diagnosis was status post excision of multiple skin cancers.  
After review of the veteran's claims file, the examiner 
opined, that the veteran's multiple skin cancers were not 
caused by, or a result of. Agent Orange exposure.  The 
examiner was not aware of any scientific evidence that 
supported the theory that Agent Orange exposure causes skin 
cancer.  The examiner further opined that it was not as 
likely as not that the veteran's multiple skin cancers were 
caused by, or were a result of, his sun exposure in service.  
It was noted that the veteran had fair skin and a light 
complexion; was born and raised in Texas, and spent most of 
his life in Texas; and while he did spend time in Vietnam, 
the majority of his lifetime has been in Texas which is a 
high sun-exposure state.  He opined that the veteran's skin 
cancers were likely a result of his extensive time in Texas, 
and not due to a limited tour of duty in Vietnam.  The 
examiner concluded that since the majority of the veteran's 
lifetime was spent in the state of Texas, a Sunbelt state, 
the majority of his sun exposure occurred while living in 
Texas.  The Chief dermatologist, also reviewed the veteran's 
claims file and agreed with the examiner's opinion.

III.	Legal Criteria and Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§§ 1110, 5107;
38 C.F.R. § 3.303.

For certain chronic diseases (including malignant tumors), a 
presumption of service connection arises if such disease is 
manifested to a degree of 10 percent within a prescribed 
period following discharge from service; the presumptive 
period for malignant tumors is one year.  38 C.F.R. §§ 3.307, 
3.309.  In addition, service connection may be established 
for any disease diagnosed after discharge when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

If a veteran was exposed to a herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service connected if the requirements of 38 U.S.C.A. 
§ 1116; 38 C.F.R. § 3.307(a)(6)(iii) are met, even though 
there is no record of  such disease during service, provided 
further that the rebuttable presumption provisions of 38 
U.S.C.A. § 1113; 38 C.F.R. § 3.307(d) are also satisfied: 
chloracne or other acneform diseases consistent with 
chloracne, Type 2 diabetes mellitus, Hodgkin's disease, 
multiple myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, PCT, prostate cancer, respiratory 
cancers (cancer of the lung, bronchus, larynx, or trachea), 
and soft-tissue sarcomas (other than osteosarcoma, 
chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  
38 C.F.R. § 3.309(e).    

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era, 
shall be presumed to have been exposed during such service to 
a herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  The last date on which such a veteran 
shall be presumed to have been exposed to a herbicide agent 
shall be the last date on which he or she served in the 
Republic of Vietnam during the Vietnam era.  "Service in the 
Republic of Vietnam" includes service in the waters offshore 
and service in other locations if the conditions of service 
involved duty or visitation in the Republic of Vietnam.  38 
C.F.R. § 3.307(a)(6)(iii).

The Secretary has determined that a presumption of service 
connection based on exposure to herbicides used in Vietnam is 
not warranted for basal cell carcinoma of the skin.  See 68 
Fed. Reg. 27630-27641 (May 20, 2003).

The United States Court of Appeals for the Federal Circuit 
has determined that a claimant is not precluded from 
establishing service connection for disability due to Agent 
Orange exposure with proof of direct causation.  Combee v. 
Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  

To establish service connection for a disability, there must 
be medical evidence of a current disability; medical or, in 
certain circumstances, lay evidence of in-service incurrence 
of a disease or injury; and medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury (disability). Hickson v. West, 13 
Vet. App. 247, 248 (1999).  
It is not in dispute that the veteran served in Vietnam 
during the Vietnam era and is presumed to have been exposed 
to Agent Orange therein.  It also is not in dispute that he 
now has recurring basal cell carcinoma (and other skin 
disorders, including actinic keratoses).  Since Vietnam is in 
a known tropical climate, and given the demands of service, 
it may also be readily conceded that he had extensive sun 
exposure in Vietnam.  What remains necessary to establish 
service connection for the veteran's skin cancer is evidence 
that the disability is related to his service, to include to 
sun exposure and/or herbicide exposure therein.

Significantly, skin cancers (basal cell carcinomas) are not 
listed in 38 C.F.R. § 3.309(e).  Consequently, the 
presumptive provisions of 38 U.S.C.A. § 1116 (for 
disabilities due to herbicide exposure) do not apply.  
Furthermore, there is no competent evidence that malignant 
skin tumors were manifested within the veteran's first post-
service year.  Consequently, the chronic disease presumptive 
provisions of 38 U.S.C.A. § 1112 also do not apply.  

To establish service connection is these circumstances, the 
veteran must show affirmatively that his skin cancer is 
related to his active service.  Notably, the veteran's claims 
file was apparently lost or destroyed, and his service 
medical records are unavailable.  Significantly, that does 
not appear to be critical in this case as the veteran does 
not contend, nor does the record suggest, his skin cancer was 
manifested in service (or to a compensable degree within one 
year of his discharge).  Rather, the record reflects that the 
veteran's skin cancer was diagnosed many years [at least 30] 
after service.  

The veteran may still establish service connection by 
competent (medical) evidence of a nexus between his skin 
cancer and his service (to include herbicide or sun exposure 
therein).  While he has submitted photocopies of medical 
literature discussing relationship between cancers and Agent 
Orange exposure, his submissions do not include any medical 
opinions that relate his skin cancer to his herbicide or sun 
exposure in service.  The only competent (medical opinion) 
evidence that directly addresses the matter of a nexus 
between the veteran's skin cancer and his exposure to sun or 
herbicides in the report of the VA examination conducted 
pursuant to the Board's May 2006 remand (in recognition of 
VA's heightened duty to assist due to lost records).  The VA 
examiner (who reviewed the entire record) opined that the 
veteran's skin cancer was not related either herbicide 
exposure or his sun exposure in service.  As the examiner 
explained the rationale for the opinion in detail, it is 
persuasive.  Significantly, the lengthy interval between the 
veteran's service and the initial manifestations of his skin 
cancer is also evidence weighing against a finding that the 
skin cancer is service connected.  Maxson v. Gober, 230 F.3d 
1330 (Fed. Cir. 2000).  

In light of the foregoing, the Board concludes that the 
preponderance of the evidence is against the veteran's claim.  
Accordingly, it must be denied.


ORDER

Service connection for skin cancer, to include as due to 
Agent Orange is denied.



____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


